DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/14/2020 has been entered. Claims 10-20 are newly added. Claims 1-20 are pending in this application.  Claims 7-9 and 17-20 are withdrawn. Claims 1-6 and 10-16 are currently under examination.   

Priority
This application is a 371 of PCT/IB2019/050119 filed on 01/08/2019 and claims foreign priority of ITALY 102018000000890 filed on 01/15/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-6 and 10-16) and species (page 10, lines 16-28, which corresponds to claim 4) in the reply filed on 02/02/2022 is acknowledged.  The traversal is on the ground(s) that “combinations of claim categories expressly permitted by 37 CFR 1.475 (b) (2)… operates to the benefit of the applicant so as to preclude a lack of unity determination, even where it might otherwise be justified under PCT Rule 13… not only honokiol, ellagic acid, and nicotinamide… but also piceid (polydatin) is not present in combination with the other ingredients of the composition in the prior art…the Office Action does not specify the ionic form for chromium and zinc… . This is not found persuasive because "they lack the same or corresponding special technical features for the following reasons: Groups I/II, I/III, or II/III are directed to a technical feature: composition comprising from 10% by weight to 15% by weight of honokiol; from 12% by weight to 40% by weight of pterostilbene; from 22% by weight to 32% by weight of polydatin (= piceid); from 25% by weight to 40% by weight of ellagic acid and from 1.5% by weight to 3% by weight of a mixture of zinc, seleniun, chromium and nicotinamide (= niacinamide). This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Larsen-Vefring et al. (US 2016/0045561, published on February 18, 2016, also listed in IDS filed on 07/14/2020)… Baños et al. (Cardiovascular & Hematological Agents in Medicinal Chemistry, 6:237-252, 2008)… anti-diabetic Zn complexes have been recently tested in the model of type 2 DM and obesity”, as set forth on pages 4 to 6 of the Restriction/Election Requirement mailed on 12/02/2021. “Lack of unity of invention may be directly evident “ a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-10.2019], 37 CFR 1.475, II). Furthermore, as indicated in MPEP, only independent claims are considered. 
Claims 7-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/02/2022. Thus, . The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 07/14/2020 and 08/12/2020 have been considered.

Claim Objections
Claims 1, 4-6, and 11-16 are objected to because of the following informalities: In claim 1, change the misspelled “seleniun” (line 8) to “selenium”; and replace the incorrect recitation “all the components completing 100%” (last 2 lines) with “wherein the above components make up 100%”. In claim 4, change the incorrect English-translated and weight recitations “overall weight of 1076 g of which 16 mg are Nicotinamide Vitamin B3; 150 mg are dry extract magnolia… 400 mg of dry extract pomegranate, 20% titrated in ellagic acid comprising 80 mg of ellagic acid” (lines 3-10) to “overall weight of 1076 mg containing 16 mg Nicotinamide (Vitamin B3); 150 mg magnolia dry extract comprising 30 mg honokiol; 300 mg blueberry dry extract comprising 60 mg pterostilbene; 200 mg Polygonum Cuspidatum comprising 40 mg polydatin; 400 mg pomegranate dry extract comprising 80 mg ellagic acid”; and insert the missing conjunction “and” immediately before the recitation “0.040 mg” (last line). In claim 5, change the incorrect recitation “claim 1, comprising” (lines 2 to 3) to “claim 1, wherein said composition comprises”; replace the incorrect recitation “constituted by” (line 3) with “consisting of” to comply with Markush group format; and delete the excessive recitation “plant” (line 5). In claims 6, 15, and 16, change the incorrect recitation “, formulated as” (line 2 of claims 6, 15 and 16) to “, wherein said composition is formulated as”.  In claims 11-14, change the incorrect recitation “, comprising excipients” (line 2 of claims 11-14) to “, wherein said excipients are”; replace the incorrect recitation “constituted . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 5, 6, 10, 11, and 14-16 depend from claim 1. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “100% by weight of said composition”, which does not allow additional component(s); however, claim 2 recites “excipients are furthermore present”. Also, claim 1 recites “from 10% by weight to 15% by weight of honokiol”, “from 12% by weight to 40% by weight of pterostilbene”, “from 22% by weight to 32% by weight of polydatin”, and “from 25% by weight to 40% by weight of ellagic acid”; however, the corresponding weight % for those components in the dependent claim 4 are 2.8% (honokiol), 5.6% (pterostilbene), 3.7% (polydatin), and 7.4% (ellagic acid), which are outside the ranges recited in claim 1. Thus, the logical structural relationship of claim 1 with claim 2 or claim 4 are omitted.  

Taken together, Applicant is advised to change the recitation “from 10% by weight to 15% by weight of honokiol; from 12% by weight to 40% by weight of pterostilbene; from 22% by weight to 32% by weight of polydatin; from 25% by weight to 40% by weight of ellagic acid” (lines 3-6 of claim 1) to “from 10% by weight to 15% by weight of magnolia dry extract comprising honokiol; from 12% by weight to 40% by weight of blueberry dry extract comprising pterostilbene; from 22% by weight to 32% by weight of Polygonum Cuspidatum comprising polydatin; from 25% by weight to 40% by weight of pomegranate dry extract comprising ellagic acid”; to insert the phrase “and optionally excipients,” immediately after the recitation “nicotinamide,” (line 8 of claim 1); and to change the recitation “excipients are furthermore present” (line 3 of claim 2) to “said composition comprises excipients”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1 and 4 recite a composition comprising magnolia dry extract comprising honokiol; 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

(I) Claims 1-4, 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen-Vefring et al. (US 2016/0045561, published on February 18, 2016, hereinafter referred to as Larsen ‘561, also listed in IDS filed on 07/14/2020) in view of Baños et al. (Cardiovascular & Hematological Agents in Medicinal Chemistry, 6:237-252, 2008, , hereinafter referred to as Baños ‘2008, cited in the previous Office Action).
With regard to structural limitations “Nutraceutical composition comprising from 10% by weight to 15% by weight of magnolia dry extract comprising honokiol (or 150 mg magnolia dry extract comprising 30 mg honokiol); from 12% by weight to 40% by weight of blueberry dry extract comprising pterostilbene (or 300 mg blueberry dry extract comprising 60 mg pterostilbene); from 22% by weight to 32% by weight of Polygonum Cuspidatum comprising polydatin (equivalent to piceid; or comprising 200 mg Polygonum Cuspidatum comprising 40 mg polydatin); from 25% by weight to 40% by weight of pomegranate dry extract comprising ellagic acid (or 400 mg pomegranate dry extract comprising 80 mg ellagic acid ) and from 1.5% by weight to 3% by weight of a mixture of zinc (or 10 mg as zinc gluconate), selenium (or 0. 055 mg as methionine selenium), chromium (or 0.040 mg as chromium picolinate) and nicotinamide (or 16 mg as vitamin B3), and optionally excipients, wherein the above components make up 100% by weight of said composition (or between 900 mg and 1200 mg; or 1076 mg)” (claims 1-4 and 10), and “formulated as an oblong tablet” (claims 6 and 15):
Larsen ‘561 disclosed antioxidative active composition comprising at least one polyphenol-rich plant extract selected from green tea, grape juice, pomegranate, cranberry, cinnamon/cinnamon bark, blackberry leaf, or raspberry leaf, at least one porphyrine, and at least one additional compound from the group of stilbenoids. The at least one additional stilbenoid is selected from, in particular, Pterostilbene, Resveratrol, Stilbenoid-Oligomere. The use of the stilbenoid resveratrol is in particular preferred. Resveratrol is present in form of four derivatives: (E) and (Z) resveratrol and the glucosides thereof, which are also known as (E) or (Z) piceid. Polygonum Cuspidatum has the highest content of resveratrol. The at least one additional stilbenoid in form of a plant extract is selected from an extract of Japanese knot grass (Polygonum Cuspidatum), grape juice, grape seed, raspberries, mulberries, bilberries, blueberries and cowberries, or cranberries (pages 3/7 to 4/7, [0018, 0021, 0028, 0029, and 0031]). Grape juice, in particular white grape juice, can be used in the present composition in an amount (mass %) between 5 and 50%, preferably 20 and 40%, in particular preferably 30 and 35%. A vitamin mixture can be present in the composition in an amount between 0.01 and 0.2%, preferably 0.05 and 0.1 %, in particular preferably 0.08 and 0.1 %. It is also desirable to add trace elements selected from the group containing selenium (Se), chromium (Cr), cobalt (Co), iron (Fe), iodine (I), copper (Cu), manganese (Mn), molybdenum (Mo) and zinc (Zn). The amount of selenium, in particular sodium selenite used in the present composition is in mass % between 0.005 and 0.015%, preferably 0.005 and 0.01 %, in particular preferably 0.007 and 0.009%. Iron can be added as iron carbonate, iron citrate, iron ammonium citrate, iron gluconate, iron fumarate (page 4/7, [0033, 0036, 0038, 0040, and 0054]). Food supplements are the group of food which supplement the general nutrition. Their application has to be done in dose form (capsules, tablets, etc.). The composition provides a reduction of tiredness and fatigue, a reduction of oxidative stress, serves the reduction of heart/cardiovascular diseases, arteriosclerosis, diabetes, eye diseases, dementia, cancer and inflammatory diseases. The daily total antioxidative capacity (TAC) was on average at 503.3 mg Vitamin C equivalent (VCE)/day (page 2/7, [0013 and 0015]; page 5/7, 0058]).
Larsen ‘561 did not explicitly disclose the limitations “10% by weight to 15% by weight of magnolia dry extract comprising honokiol (or 150 mg magnolia dry extract comprising 30 mg honokiol), “from 25% by weight to 40% by weight of pomegranate dry extract comprising ellagic acid (or 400 mg 
Baños ‘2008 disclosed that Honokiol, derived from magnolol, is present in Magnolia and has shown antithrombotic properties; its mechanism of action involves protection of the endothelium and stimulation of prostacyclin synthesis. Resveratrol (trans-3,5,4’-trihydroxystilbene) is a naturally occurring polyphenolic phytoalexin amply present in the skin and seeds of grapes. Polyphenolic antioxidants contained in the juice derived from the pomegranate contribute to the reduction of oxidative stress and atherogenesis. High-molecular weight polyphenols, commonly known as tannins, are polymer compounds. They are divided into two groups: condensed (polymers of catechines or epicatechines) and hydrolysable (polymers of gallic or ellagic acids). Some added components such as a soy albumin extract, a green tea extract, niacin-bound chromium, selenium (as Seleno-methionine) or B complex with vitamin B6 (as pyridoxine hydrochloride), vitamin B12 (as cyanocobalamin), and folic acid for the treatment of obesity. Chromium picolinate is involved in insulin, carbohydrate and lipid metabolism. Newer anti-diabetic Zn complexes have been recently tested in the model of type 2 DM and obesity. Statins, fibrates, niacin (= vitamin B3), and fish oil are effective to treat dyslipidemia. The pharmacological effects, doses, toxicity and interaction with other agents need to be thoroughly assessed before products can be recommended for human use (page 241, right col., para. 10; page 246, left col., para. 4 and right col., para. 6; page 245, right col., para. 5; page 242, left col., para. 8; page 238, left col., para. 6; page 239, left col., para. 6; page 240, left col., para. 2; page 237, right col., last para. to page 238, left col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the polyphenol-rich plant extract containing Pterostilbene from blueberry and (E) or (Z) piceid from Polygonum Cuspidatum as taught by Larsen ‘561 with Honokiol from Polygonum Cuspidatum), bilberries, or blueberries. The composition provides a reduction of oxidative stress, serves the reduction of heart/cardiovascular diseases, arteriosclerosis, diabetes, and inflammatory diseases. The daily total antioxidative capacity (TAC) was on average at 503.3 mg Vitamin C equivalent (VCE)/day, and (b) Baños ‘2008 teaches polyphenolic antioxidants derived from Magnolia and pomegranate for reduction of thrombosis, oxidative stress and atherogenesis. The pharmacological effects, doses, toxicity and interaction with other agents need to be thoroughly assessed before products can be recommended for human use, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the polyphenol-rich plant extract containing Pterostilbene from blueberry and (E) or (Z) piceid from Polygonum Cuspidatum as taught by Larsen ‘561 with Honokiol from Magnolia and ellagic acid from pomegranate in view of Baños ‘2008 to enhance anti-oxidative or anti-dyslipidemia activities along with trace elements (zinc, selenium, and chromium) and vitamins; and by optimizing the weight % of each component according to daily requirement and pharmacological determination, one would achieve Applicant’s claims 1-4, 6, 10, and 15. "In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP § 2144.06 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The composition of Larsen ‘561 in view of Baños ‘2008 meets all structural limitation of claimed composition and would carry the same properties, including “for the activation of sirtuins in humans”, required by claim 1.

(II) Claims 5, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen-Vefring et al. (US 2016/0045561, published on February 18, 2016, hereinafter referred to as Larsen ‘561, also listed in IDS filed on 07/14/2020) in view of Baños et al. (Cardiovascular & Hematological Agents in Medicinal Chemistry, 6:237-252, 2008, , hereinafter referred to as Baños ‘2008, cited in the previous Office Action), as applied to claims 1-4, 6, 10, and 15, and further in view of Baron et al. (US 2012/0177730, published on July 12, 2012, hereinafter referred to as Baron ‘730). 
The combination and rationale for combining Larsen ‘561 and Baños ‘2008 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitations “microcrystalline cellulose, dibasic phosphate calcium, hydroxypropyl methylcellulose, magnesium stearate”, required by claims 5 and 11-14.
Baron ‘730 disclosed compositions having at least one bitter receptor ligand for treating a disorder or condition associated with a chemosensory receptor selected from metabolic syndrome, diabetes, obesity, binge eating, a desire to reduce food intake or to lose weight or maintain weight loss. In some embodiments, the composition comprising extract from rosemary extract compounds, blueberry extract compounds, Withania sonmifera Dunal extract compounds. In some embodiments, magnolia, cranberry, rosemary, Punica granatum (= pomegranate); or Plumbago zeylanica, Polygonatum verticillatum, or Pongamia pinnata. , (page 5/188, [0008]; page 49/188, [0367]; page 63/188, [0412]; page 127/188, [1093]). Molded tablets can be made by molding in a suitable machine a mixture of the powdered compound moistened with an inert liquid diluent. Tablets contain the active ingredient in admixture with pharmaceutically acceptable excipients. These excipients can be inert diluents, such as calcium carbonate, sodium carbonate, lactose, calcium phosphate or sodium phosphate; granulating and disintegrating agents, such as microcrystalline cellulose, sodium crosscarmellose, corn starch, or alginic acid; binding agents, for example starch, gelatin, polyvinyl-pyrrolidone or acacia, and lubricating agents, for example, magnesium stearate, stearic acid or talc (page 145/188, [1224 and 1228]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic tablet as taught by Larsen ‘561 in view of Baños ‘2008 with tablet containing specific excipients (calcium phosphate, microcrystalline cellulose, and/or magnesium stearate) further in view of Baron ‘730 to obtain plant-extract tablet. One would have been motivated to do so because (a) Larsen ‘561 in view of Baños ‘2008 teaches that application of polyphenol-rich plant extract is commonly done in dose form, including tablets, and (b) Baron ‘730 teaches compositions comprising plant extracts and tablet molding with specific excipients, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic tablet as taught by Larsen ‘561 in view of Baños ‘2008 with tablet containing specific excipients (calcium phosphate, microcrystalline cellulose, and/or magnesium stearate) further in view of Baron ‘730 to obtain plant-extract tablet, one would achieve Applicants' claims 5, 11-14, and 16. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623